Citation Nr: 0604536	
Decision Date: 02/16/06    Archive Date: 02/28/06

DOCKET NO.  95-05 896	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to an increased rating for residuals of a 
right rib fracture, currently rated as noncompensable.  

2.  Entitlement to service connection for PTSD.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. Carr, Associate Counsel 


INTRODUCTION

The veteran had active service from March 1968 to February 
1969.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in San Juan, 
Puerto Rico.  

The Board notes that the issue of entitlement to service 
connection for an acquired psychiatric condition was 
initially denied by a June 1991 rating decision, which framed 
the issue as service connection for a nervous disorder.  The 
veteran was notified of this decision in June 1991.

By a March 2002 rating decision, service connection for PTSD 
was denied.  The Board notes that the issue of service 
connection for PTSD had not previously been considered by the 
RO and, accordingly, was adjudicated on the merits.  To 
further clarify, the Board stresses that service connection 
for PTSD had not been considered as part of the RO's 
adjudication of whether new and material evidence had been 
submitted to reopen the claim of entitlement to service 
connection for a psychiatric condition.  It appears now, 
however, that the issue has evolved into the question of 
service connection for PTSD and it is this matter that is 
before the Board. 

In February 2004, the Board remanded the matter in order that 
the veteran be scheduled for a video conference hearing.  
Such was conducted by the undersigned Veterans Law Judge in 
July 2005.  

The issue of service connection for PTSD is addressed in the 
REMAND portion of the decision 


FINDING OF FACT

The veteran's service-connected healed fracture of the right 
first rib is manifested by subjective complaint of pain 
without resection or removal of the rib.


CONCLUSION OF LAW

The criteria for a compensable evaluation for healed fracture 
of the right first rib have not been met.  38 U.S.C.A. § 1155 
(West 2002), 38 C.F.R. §§ 4.1, 4.2, 4.3, 4.7, 4.71a, 
Diagnostic Code 5297 (2005).


REASONS AND BASES FOR FINDING AND CONCLUSION

				I.  Increased Rating 	

Disability evaluations are determined by comparing the 
veteran's present symptomatology with the criteria set forth 
in the VA's Schedule for Ratings Disabilities.  38 U.S.C.A. 
§ 1155; 38 C.F.R. § Part 4.  Where there is a question as to 
which of two evaluations shall be applied, the higher 
evaluation will be assigned if the disability picture more 
nearly approximates the criteria required for that rating.  
Otherwise, the lower rating will be assigned.  38 C.F.R. 
§ 4.7.

Where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, the present level of disability is of primary concern.  
Although a rating specialist is directed to review the 
recorded history of a disability to make a more accurate 
evaluation, the regulations do not give past medical reports 
precedence over current findings.  38 C.F.R. § 4.2 (2005); 
Francisco v. Brown, 7 Vet. App. 55, 58 (1994).

All potentially applicable diagnostic codes must be 
considered when evaluating disability.  However, care must be 
taken not to evaluate the same manifestations of disability 
under more than one applicable code.  This would constitute 
"pyramiding."  See 38 C.F.R. § 4.14 (2005).  Where, 
however, separate and distinct manifestations have arisen 
from the same injury, separate disability ratings may be 
assigned where none of the symptomatology of the conditions 
overlaps.  See Esteban v. Brown, 6 Vet. App. 259 (1994).  
When applying the rating schedule, it is not expected, 
especially with the more fully described grades of 
disabilities that all cases will show all the findings 
specified.  38 C.F.R. § 4.21 (2005).  

Under 38 C.F.R. § 4.20, when an unlisted condition is 
encountered it will be permissible to rate under a closely 
related disease or injury in which not only the functions 
affected, but the anatomical localization and symptomatology 
are closely analogous.  Conjectural analogies will be 
avoided, as will the use of analogous ratings for conditions 
of doubtful diagnosis, or for those not fully supported by 
clinical and laboratory findings.  Nor will ratings assigned 
to organic diseases and injuries be assigned by analogy to 
conditions of functional origin.  

Under 38 C.F.R. § 4.31, in every instance where the schedule 
does not provide a zero percent evaluation for a diagnostic 
code, a zero percent evaluation shall be assigned when the 
requirements for a compensable evaluation are not met.  

The relevant medical evidence of record includes a March 1996 
VA bones examination report, which stated that July 1993 X-
rays of the ribs showed undisplaced fracture of the right 
fifth, sixth, seventh, eighth, and ninth anterior ribs.  It 
was stated that on the right rib cage, from the first, fifth, 
seventh, eighth, and ninth, there was a palpable bony 
deformity which was tender to palpation on the ribs.  He also 
had a diminished pinprick and smooth sensation on the right 
ribs intercostal area on the same levels.  The diagnosis was 
residual, healed fracture, right first rib.

A September 10, 2002 VA report of chest X-rays stated that 
there were old rib fractures on the right.  

A June 2004 VA examination report stated that recently taken 
X-rays showed a healed fracture of the right fifth and sixth 
ribs.  Upon physical examination, his chest cage was 
symmetrical.  He had pain on the lateral compression of his 
ribs with the pain in the right rib area traveling from the 
distal to the proximal portion of the axillary line.  The 
examiner stated that the veteran's examination for his ribs 
was completely within normal limits except for the location 
of his pain, which the examiner felt was markedly excessive 
compared to his pathology according to the X-ray.  

The veteran is currently rated under Diagnostic Code 5297, 
which states that removal of one rib or resection of two or 
more ribs without regeneration warrants a 10 percent 
evaluation.  A 20 percent evaluation requires the removal of 
two ribs.  38 C.F.R. § 4.71a, Diagnostic Code 5297 (2005).

According to the evidence of record, the veteran's right 
first rib was neither removed nor resected.  Therefore, a 
compensable rating is not warranted.  Because there is no 
evidence of removal of his right first rib, the veteran is 
not entitled to a higher or 10 percent evaluation, although 
he is appropriately rated by analogy under Diagnostic Code 
5297 for removal of the rib.  As such, the veteran's claim 
must be denied.  38 C.F.R. § 4.31.  Moreover, it is noted 
that there is no other diagnostic code which could be 
utilized in this case without violating the proscription 
against conjectural analogies provided in 38 C.F.R. § 4.20.

In reaching this decision the Board considered the benefit-
of-the-doubt rule; however, as the preponderance of the 
evidence is against the appellant's claim, such rule is not 
for application in this case.  38 U.S.C.A. § 5107(b); Gilbert 
v. Derwinski, 1 Vet. App. 49 (1990).

					II.  VCAA

There has been a significant change in the law with the 
enactment of the Veterans Claims Assistance Act of 2000 
(VCAA), codified as amended at 38 U.S.C. §§ 5102, 5103, 
5103A, and 5107.  This law eliminates the concept of a well-
grounded claim and redefines the obligations of VA with 
respect to the duty to provide notice and assistance.        

The VCAA is applicable to all claims filed on or after the 
date of enactment, November 9, 2000, or filed before the date 
of enactment and not yet final as of that date.  Pub. L. No. 
106-475, § 7(a), 114 Stat. 2096, 2099 (2000); 38 U.S.C.A. § 
5107 note (Effective and Applicability Provisions) (West 
2002).  Regulations implementing the VCAA were adopted.  See 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a).  

VA has a duty to notify the appellant and his representative 
of any information and evidence needed to substantiate and 
complete a claim.  38 U.S.C.A. §§ 5102 and 5103 (West 2002); 
38 C.F.R. § 3.159(b).  Here, an August 2003 letter informed 
the appellant that VA needed evidence of increased severity 
of his rib disorder.  In addition, the August 2003 
supplemental statement of the case (SSOC) informed the 
veteran that a noncompensable rating was assigned unless one 
rib has been removed or two or more ribs have been resected 
without regeneration.    

The Court of Appeals for Veterans Claims (Court) has 
emphasized that the provisions of the VCAA impose new notice 
requirements on the part of VA.  See Quartuccio v. Principi, 
16 Vet. App. 183 (2002).  Specifically, VA has a duty to 
notify a claimant (and his representative) of any 
information, whether medical or lay evidence or otherwise, 
not previously provided to VA that is necessary to 
substantiate a claim.  38 U.S.C.A. § 5103 (West 2002).  As 
part of that notice, VA shall indicate which portion of that 
information and evidence, if any, is to be provided by the 
claimant and which portion, if any, VA will attempt to obtain 
on behalf of the claimant.  Id.
  
Here, the August 2003 letter informed the veteran that that 
VA was responsible for obtaining VA examination reports and 
VA treatment reports.  The letter also stated that VA would 
make reasonable efforts to obtain any evidence he informed VA 
of, provided that any necessary release for such information 
or records, and a current address, was submitted.  
     
In addition, the August 2003 and September 2004 SSOC's 
reiterated the above-described duties, stating that provided 
certain criteria were met, VA would make reasonable efforts 
to help him to obtain relevant records necessary to 
substantiate his claims, to include developing for all 
relevant records not in the custody of a Federal department 
or agency, see 38 C.F.R. § 3.159(c)(1) (2005), to include 
records from State or local governmental sources, private 
medical care providers, current or former employers, and 
other non-Federal government sources.  He was further advised 
that VA would make efforts to obtain records in the custody 
of a Federal department or agency.  See 38 C.F.R. 
§ 3.159(c)(2) (2005).  Finally, he was notified that VA would 
obtain his service medical records and other relevant records 
pertaining to his active duty that are held or maintained by 
a governmental entity, records of relevant medical treatment 
or examination at VA health care facilities or at the expense 
of VA, and any other relevant records held by any Federal 
department or agency which he adequately identifies and 
authorizes VA to obtain.  See 38 C.F.R. § 3.159(c)(3) (2005).  
Given the foregoing, the Board finds that VA has complied 
with its duty to notify the appellant of the duties to obtain 
evidence.  See Quartuccio v. Principi, 16 Vet. App. 183 
(2002). 
 
The Court's decision in Pelegrini v. Principi, 18 Vet. App. 
112 (2004) held, in part, that a VCAA notice consistent with 
38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b) must:  (1) 
inform the claimant about the information and evidence not of 
record that is necessary to substantiate the claim; (2) 
inform the claimant about the information and evidence that 
VA will seek to provide; (3) inform the claimant about the 
information and evidence the claimant is expected to provide; 
and (4) request or tell the claimant to provide any evidence 
in the claimant's possession that pertains to the claim, or 
something to the effect that the claimant should "give us 
everything you've got pertaining to your claim(s)."  This 
new "fourth element" of the notice requirement comes from 
the language of 38 C.F.R. § 3.159(b)(1).  

Here, the although the August 2003 VCAA notice letter sent to 
the veteran did not specifically request that the veteran 
submit to VA any evidence or information in his possession 
that was pertinent to the claim on appeal, the Board finds 
that the appellant was otherwise fully notified of the need 
to give to VA any evidence pertaining to his claim.  For 
instance, the August 2003 and September 2004 SSOC's included 
the language of 38 C.F.R. § 3.159(b)(1), from which the Court 
obtained the fourth notice element.  Thus, the VCAA notice 
letter, combined with the SSOC's, clearly comply with the 
section 5103 content requirements, to include 38 C.F.R. 
§ 3.159(b)(1).  

The Board is mindful that, in concluding that the VCAA notice 
requirements have been satisfied, it has relied on 
communications other than the RO's VCAA notice letter to the 
appellant.  However, at bottom, what the VCAA seeks to 
achieve is to give the appellant notice of the elements 
outlined above.  Once that has been done- whether it has been 
done by way of a single notice letter, or via more than one 
communication-the essential purposes of the VCAA have been 
satisfied.  Here, the Board finds that, because each of the 
four content requirements of a VCAA notice has been met, any 
error in not providing a single notice to the appellant 
covering all content requirements was harmless.  See, e.g., 
38 C.F.R. § 20.1102 (2004); Mayfield v. Nicholson, 19 Vet. 
App. 103 (2005).  

The Court in Pelegrini also held, in part, that a VCAA 
notice, as required by 38 U.S.C. § 5103(a), must be provided 
to a claimant before the initial unfavorable agency of 
original jurisdiction (AOJ) decision on a claim for VA 
benefits.  In this case, the initial AOJ decision was made 
prior to the enactment of the VCAA.  However, the Board finds 
that any defect with respect to the VCAA notice requirement 
in this case was harmless error.  

As discussed above, the appellant has been provided "a 
meaningful opportunity to participate effectively in the 
processing of [his] claim by VA."  Mayfield, 19 Vet. App. at 
128.  Therefore, "[t]he timing-of-notice error was thus 
nonprejudicial in this case."  Mayfield, 19 Vet. App. at 
128, (holding that section 5103(a) notice provided after 
initial RO decision can "essentially cure[] the error in the 
timing of notice" so as to "afford[] a claimant a 
meaningful opportunity to participate effectively in the 
processing of ... claim by VA") (citing Pelegrini, 18 Vet. 
App. at 122-24).  In light of the content-complying notice 
that the RO provided prior to sending the case to the Board 
for de novo review, the appellant was not prejudiced by the 
delay in providing content-complying notice, because, under 
these circumstance, "the error did not affect the essential 
fairness of the adjudication", Mayfield, supra (holding 
timing-of-notice error nonprejudicial where fairness of 
adjudication was unaffected because appellant was able to 
participate effectively in processing of claim).

The Board further notes that a review of the record reveals 
that the veteran receives Social Security Administration 
(SSA) disability benefits.  Nonetheless, in the present case, 
the Board has determined that it is not necessary to obtain 
the appellant's records from SSA.  The duty to obtain records 
only applies to records that are "relevant" to the claim.  
38 U.S.C.A. § 5103A(b)(1); see also Counts v. Brown, 6 Vet. 
App. 473, 476 (1994) (citing the Federal Rule of Evidence 401 
defining "relevant evidence" as "evidence having any 
tendency to make the existence of any fact that is of 
consequence to the determination of the action more probable 
or less probable than it would be without the evidence.")  
The appellant has never indicated that he was receiving SSA 
disability benefits because of the condition currently on 
appeal, and there is no reasonable possibility that the 
records from SSA would provide the evidence needed in this 
claim.  In this regard, the regulations are very clear; in 
order for a compensable rating to be warranted, the evidence 
would have to show either removal of a rib or resection of 
two or more ribs without regeneration.  The evidence shows 
that such is not the case in the instant matter.  
Accordingly, the Board finds that the failure to obtain any 
such SSA records is not prejudicial to the appellant's claim. 

Therefore, in the circumstances of this case, a remand would 
serve no useful purpose.  See Soyini v. Derwinski, 1 Vet. 
App. 540, 546 (1991) (strict adherence to requirements in the 
law does not dictate an unquestioning, blind adherence in the 
face of overwhelming evidence in support of the result in a 
particular case; such adherence would result in unnecessarily 
imposing additional burdens on VA with no benefit flowing to 
the veteran); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) 
(remands which would only result in unnecessarily imposing 
additional burdens on VA with no benefit flowing to the 
veteran are to be avoided).  VA has satisfied its duties to 
notify and to assist the appellant in this case.  Further 
development and further expending of VA's resources is not 
warranted.




ORDER

An increased rating for residuals of a right rib fracture, 
currently rated as noncompensable, is denied.  


REMAND

The veteran submitted a VA Form 21-4142 in February 1996 for 
Mt. Sinai Hospital in New York City.  He indicated that he 
received treatment there from November 19, 1976 to December 
3, 1976, and again from April 14, 1982 to April 21, 1982.  In 
a February 1996 RO hearing, the veteran indicated that such 
treatment was for his psychiatric condition.  A March 1996 
letter from the RO to Mt. Sinai Hospital requested the 
veteran's treatment records.  However, it does not appear 
that these records have been obtained.  Nor does it appear 
that the RO made any further attempts to obtain these 
records.  

Review of the record reveals that the veteran receives 
disability benefits from the Social Security Administration 
(SSA).  It is indicated that the veteran's disability onset 
date was September 22, 1984.  The veteran's SSA records have 
not been associated with the claims folder and it is unclear 
for what condition disability benefits were awarded.     

In a VA Form 21-4142 submitted by the veteran in January 
2002, the veteran indicated that he had been receiving 
psychiatric treatment at the VA medical facility in Mayaguez 
since 1998.  Although the record does contain a March 2000 
psychiatric report from the Mayaguez VA Outpatient Clinic, it 
does not appear that all of the veteran's treatment records 
from that facility have been obtained.  Additionally, the 
veteran stated in the July 2005 Board video conference 
hearing that he was receiving ongoing VA treatment in Puerto 
Rico.  Under Bell v. Derwinski, 2 Vet. App. 611, 613 (1992), 
VA treatment records are considered to be constructively 
included within the record.  Therefore, this matter must be 
remanded in order that any outstanding VA medical records be 
obtained and associated with the claims folder.  

Accordingly, the Board has no alternative but to defer 
further appellate consideration and this case is REMANDED for 
the following actions:

1.  Request that the veteran submit 
another VA Form 21-4142 for Mt. Sinai 
Hospital.  Thereafter, obtain these 
records.  If the records are deemed to be 
unobtainable, the appellant should be so 
informed and such should be noted in the 
claims folder.  The letter must inform 
the appellant of what efforts VA made to 
obtain the records, and a description of 
any further action VA will take regarding 
the claim, including notifying the 
appellant that VA will decide the claim 
based on the evidence of record unless he 
submits the records.  In this regard, the 
appellant should be informed that he is 
ultimately responsible for providing the 
evidence.    

2.  Obtain the veteran's SSA records and, 
thereafter, associate them with the 
claims folder.  

3.  Obtain any outstanding VA treatment 
records for the veteran, including from, 
but not limited to, the Mayaguez VA 
Outpatient Clinic.  In this regard, the 
veteran has indicated that he receives 
regular VA treatment in Puerto Rico.  The 
RO is to ascertain from which facility 
such treatment is rendered and obtain 
those records.    

4.  The RO should then readjudicate the 
claim.  Thereafter, if the claim on 
appeal remains denied, the appellant and 
his representative should be provided an 
SSOC.  The SSOC must contain notice of 
all relevant actions taken on the claim 
for benefits, to include a summary of the 
evidence and discussion of all pertinent 
regulations.  An appropriate period of 
time should be allowed for response.      

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



______________________________________________
C.W. SYMANSKI
Veterans Law Judge, Board of Veterans' Appeals





 Department of Veterans Affairs


